Title: Receipt for Bills of Exchange, 3 April 1757
From: Franklin, Benjamin
To: 


[April 3, 1757]
List of Bills of Exchange

  
  
  
  


Sterling


Scot & McMichael
£340.
0s.
0d.


Richard Wilson
310.
0s.
0d.


Alexr Lothian
100.
  0s.
  0d.



£750.
0s.
0d.



Receiv’d April 3. 1757 of the Trustees of the Loan Office, the above three Setts of Bills for Seven Hundred and fifty Pounds Sterling by Order of Assembly.
B Franklin
65 per Ct. Exchange

 Endorsed: Benjamin Franklin his Rect for £750 in Sterlg Recd in Bills of Excha. at 65 per Ct. Exchange £1237. 10s. 0d. paid April 14th 1757 Entered in Trustees accot. in the Votes 1757.
